Citation Nr: 1821405	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension for a surviving spouse, based on the need for aid and attendance.


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).
The Veteran served as a member of the United States Army, with active duty service from October 1950 through October 1952.  The Veteran died in December 2012; the Appellant is his surviving spouse. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The competent and probative evidence is at least in relative equipoise as to whether the Appellant was in need of regular aid and attendance during the period on appeal.  

2.  The competent and probative evidence is at least in equipoise as to whether payments to the Appellant's assisted-living facility were medical expenses.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need for aid and attendance have been met.  38 U.S.C. §§ 1502, 1503, 1541 (2012); 38 C.F.R. §§ 3.3. 3.23, 3.50, 3.272, 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Furthermore, at no time has the Appellant alleged any deficiency with respect to VA's duties to notify or assist in connection with the claims decided herein.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Governing Laws and Regulations for Entitlement to Death Pension and Special Monthly Pensions:

Pension benefits are available to surviving spouses of veterans with qualifying service who meet specific income and net worth requirements.  See 38 C.F.R. § 3.3(b).  VA law provides that a pension is payable to surviving spouses of veterans of a period of war.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.3.

Improved pension rates are provided for surviving spouses in need of aid and attendance or is permanently housebound.  See 38 U.S.C. § 1541(d)-(e); 38 C.F.R. § 3.23(a)(6).  These improved pension rates for a surviving spouse are similarly limited to specific monetary awards and offset by the income of the surviving spouse.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.23.

Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 U.S.C. § 1502(b); 38 C.F.R. § 3.351(b).  The surviving spouse will be considered in need of regular aid and attendance if he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C. § 1502(b); 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  See 38 C.F.R. § 3.352(a).  Determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

As to the income requirements, the annual income of the surviving spouse must not exceed the maximum annual pension rate (MAPR) specified in 38 U.S.C. § 5312, increased from time to time as published in the Federal Register.  See 38 C.F.R. §§ 3.3, 3.23.  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less than the MAPR, VA will pay benefits to bring the surviving spouse's income up to that level. 

The MAPR depends on multiple criteria; specifically, if there is no child of the Veteran in the custody of the surviving spouse, pension shall be paid at an annual rate of $7,933 (subject to cost of living adjustments), reduced by the amount of the surviving spouse's annual income.  See 38 U.S.C. § 1541 (b).  In addition, if the surviving spouse meets the criterion above and is in need of regular aid and attendance, the annual rate of pension payable to the surviving spouse shall be $12,681 (subject to cost of living adjustments), reduced by the amount of the surviving spouse's annual income.  See 38 U.S.C. § 1541 (d)(1).

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  See 38 U.S.C. § 1503; 38 C.F.R. § 3.271.  However, certain unreimbursed medical expenses may be excluded from the calculation of a surviving spouse's income if they were paid for the benefit of the spouse and were in excess of five percent of the applicable maximum annual pension rate for spouses.  38 C.F.R. § 3.272(g).  Fractions of dollars are ignored when computing income.  
The following shall be excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); unreimbursed medical expenses which have been paid in excess of five percent of the MAPR; expenses of last illnesses, burials, and just debts; the Veteran's final expenses (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.); education expenses; life insurance proceeds; and survivor benefit annuity.  See 38 C.F.R. § 3.272

That being the relevant law applicable to the Appellant's claim, the Board first finds that the Veteran served during the Korean War.  As such, his service qualifies the Appellant for a claim to pension benefits.  Second, the Board finds that the Appellant is his surviving spouse.  For VA purposes, the term "surviving spouse" means a person who was married to a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death.  See 38 U.S.C. § 101(31); 38 C.F.R. § 3.50.  

The remaining issues to be determined by the Board are: (1) whether the Veteran meets the requirements for an improved pension based on her need of aid and attendance of another person and (2) whether the Appellant's countable income exceeds that of the MAPR.

After considering the evidence in a light most favorable to the Appellant, the Board finds she has been diagnosed with dementia which requires constant care and supervision.  In support of the Appellant's claim, numerous medical letters have been submitted which describe the level of care and aide required.  For example, the Board observes there is an April 2013 letter from the Appellant's then assisted living facility, which reports she requires supervision with meals and medications, in addition to 24 hour observation due to her Alzheimer's diagnosis.  Thereafter, in November 2016, a medical letter was submitted by another assisted living facility which reported the Appellant requires supervision to take her medications.  At this time, it was noted the Veteran was unable to cook or prepare meals, and required supervision to ensure she received adequate nutrition.   Overall, the Board finds this medical evidence to support a finding that the Appellant's medical condition necessitates constant care and supervision. 

Turning next to the Appellant's countable income, the Board finds that the competent and probative evidence is at least in equipoise as to whether payments to the Appellant's assisted-living facility constitute medical expenses.  Furthermore, as will be discussed below, the Board finds that the Appellant's medical expenses exceed her income, and thus there is no countable income for the purpose of determining eligibility for death pension benefits.  

In statements to the Board, the Appellant has reported annual income from Social Security and annual retirement income.  See January 2014 Application for Death Pension. In subsequent statements to the Board, the Appellant has reported recurring monthly payments for her assisted living, medications, and other medical necessities.  See also December 2017 Statement in Support of Claim.  The Board has summarized there financial reports in the table below, and broken them down by the years presently on appeal.  The annual medical expenses include the monthly payments to the Appellant's assisted living and her medical costs for prescription medication and health insurance:


Annual Income
 (SSA and Pension)
Annual Medical Expenses
Net Countable Income
2014
$45,635.52
$35,291.59
$10, 343.93
2015
$46,247.76
$49,277.68
None
2016
$45,923.76
$65,382.90
None
2017
$45,923.76
$62,418.16
None
2018
$2,979.53/month
$4,200/month
None
As noted above, for the years 2015, 2016, 2017, and 2018, the Veteran's medical expenses exceeded her annual income, thereby reducing her countable income to zero.  For the year 2014, the MAPR for a surviving spouse, in need of aid and attendance, was $13,794.00. See 38 C.F.R. § 3.21; also available at 
www.benefits.va.gov/PENSION/current_rates_survivor_pen.asp.  Therefore, after subtracting the Veteran's 2014 income from the MAPR, would leave her with entitlement to a $3,450.07 pension or $287.51 per month. 

In conclusion, and with consideration of the above discussed evidence, the Board finds entitlement to special monthly pension based on the need for aid and attendance of a surviving spouse is warranted.  See 38 U.S.C. §§ 1503, 1541; 38 C.F.R. §§ 3.23, 3.271, 3.272.


ORDER


Special monthly pension for a surviving spouse based on the need for aid and attendance is granted, subject to the laws and regulations governing the payment of VA compensation.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


